951 F.2d 348
142 L.R.R.M. (BNA) 2176
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The DISPATCH PRINTING COMPANY, Plaintiff-Appellant,v.TEAMSTERS LOCAL UNION 284, AFFILIATED WITH the INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, Defendant-Appellee.
No. 91-3161.
United States Court of Appeals, Sixth Circuit.
Dec. 2, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
The Dispatch Printing Company appeals from an order of the district court upholding an arbitration award.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in upholding the award.


3
As the reasons why the order should have been entered have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the order of the district court is affirmed upon the reasoning set out by that court in its opinion and order filed January 2, 1991.